Citation Nr: 1602862	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable initial rating for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss, to include as aggravated by service-connected tinnitus.   


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Although the May 2014 VA Form 9 specifies that the Veteran only wishes to appeal the evaluation of his service-connected tinnitus, the narrative portion of the appeal raises the issue of the tinnitus aggravating his hearing loss in both ears, and the severity of his hearing loss being such that it takes him out of some job markets.  Therefore, the Form 9 has been interpreted as also timely perfecting the appeal of the issues of entitlement to a compensable initial rating for right ear hearing loss, and entitlement to service connection for left ear hearing loss, to include as aggravated by tinnitus.  

The issues of entitlement to a compensable initial rating for right ear hearing loss and entitlement to service connection for left ear hearing loss, to include as aggravated by service-connected tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating assignable for tinnitus, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records and post-service private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  
The Board recognizes that treatment records from the Dallas VA Medical Center from 1970 identified by the Veteran have not been obtained.  However, in this case the Veteran's claim is denied as a matter of law, and obtaining treatment records from prior to the period on appeal would not result in a different decision.  Therefore, remand is unnecessary in this case.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

A VA examination was conducted in May 2013.  The record does not reflect that the examination was inadequate for purposes of determining entitlement to an increased rating for tinnitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took the Veteran's history, conducted an examination of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A VA audio examination was conducted in May 2013.  The examiner found that the Veteran reported recurrent tinnitus.  The functional impact of tinnitus was described as making it more difficult for him to hear and stay/fall asleep.  

The Veteran submitted a September 2013 notice of disagreement (NOD) in which he asserted that he has severe tinnitus in both of his ears, which he believes is the largest hearing issue that has to be overcome.  He also stated that because the ringing in his ears diminishes his effective hearing, he can no longer work effectively in a business environment.  In the Veteran's May 2014 VA Form 9 he stated that his tinnitus cannot be corrected, and stated that his hearing ability is constantly competing with the tinnitus, and that this overall hearing disability has taken him out of the job markets for which he is qualified and trained.  He wrote that he believes he is entitled to 10 percent for each ear, resulting 20 percent total.  

A Disability Benefits Questionnaire (DBQ) filled out in May 2012 by the Veteran's private treating physician asserted that the Veteran experiences constant daily tinnitus.  The private physician checked a box indicating that the Veteran's ear conditions impact his ability to work, but did not provide examples as requested, or clarify whether the tinnitus or hearing loss impacted the ability to work.  

The Veteran is currently assigned a 10 percent rating for tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The 10 percent rating is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, DC 6260.  A single rating is warranted for tinnitus regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).  Because the Veteran is already receiving the maximum schedular rating for tinnitus, it is not possible to increase his rating.  The Veteran has not averred, and the record does not indicate, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code.   

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  The Veteran has characterized his tinnitus as a constant ringing in both ears, which is contemplated by the rating schedule.  See 38 C.F.R. § 4.97, DC 6260, Note (2).  The Veteran has also asserted that his tinnitus aggravates his hearing loss, resulting in inability to work effectively in the business environment for which he has been trained.  The severity of the Veteran's hearing loss is appropriately considered in the remanded issue of entitlement to a compensable initial rating for right ear hearing loss, and will be considered when that claim is fully developed and ready for appellate review.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended that his tinnitus affects his hearing loss such that he can no longer work effectively in a business environment, and that his overall hearing disability has taken him out of the job markets for which he is qualified and trained.  These statements do not rise to the level of an assertion that he is unable to obtain or retain substantially gainful employment due to his tinnitus, but rather that he faces difficulty specific to the business environment due to his hearing loss, which he believes is aggravated by tinnitus.  As noted above, the functional impairment that is the result of the Veteran's hearing loss is appropriately considered as part of the remanded claim of entitlement to a compensable initial rating for right ear hearing loss.  Therefore, the issue of a TDIU due to tinnitus has not been raised.    


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran has asserted that there are outstanding treatment records from the VA Medical Center in Dallas, Texas, which are relevant to his hearing loss.  Upon remand, these records should be requested.    See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's VA Form 9 essentially asserts that the Veteran's service-connected tinnitus aggravates his left ear hearing loss.  Upon remand, a secondary service connection opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran from the VA North Texas Health Care System, to include the Dallas VA Medical Center, dated from October 1966 to the present.  This request should contain instruction to search archived records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to the May 2013 examiner, or another appropriate clinician.  After reviewing the claims file, to include this remand and any VA records obtained, the clinician is asked to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss, which preexisted service, was aggravated (permanently worsened beyond the normal progression) by service;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was caused or aggravated (permanently worsened beyond the normal progression) by his service-connected tinnitus.  The clinician is to consider the Veteran's statement in the May 2013 examination that the functional impact of his tinnitus is that it makes it more difficult for him to hear, and his statement in the May 2014 VA Form 9 that his hearing in both ears is affected by constantly competing with the very loud ringing/tinnitus in both ears.  

Any opinion provided must be supported by a complete rationale.  

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


